     Case 4:07-cv-00886-MWB Document 720 Filed 03/01/21 Page 1 of 3




             IN THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JILL SIKKELEE, individually and as              No. 4:07-CV-00886
personal representative of the ESTATE
OF DAVID SIKKELEE, Deceased,                    (Judge Brann)

            Plaintiff,

      v.

PRECISION AIRMOTIVE
CORPORATION, et al.,

           Defendants.

                                  ORDER

                               MARCH 1, 2021

     In accordance with the accompanying Memorandum Opinion, IT IS

HEREBY ORDERED that:

     1.    Sikkelee’s motion in limine to preclude evidence of statistics and

           studies (Doc. 651) is GRANTED;

     2.    Sikkelee’s motion in limine to preclude evidence of propeller damage

           comparisons (Doc. 653) is DENIED;

     3.    Sikkelee’s motion in limine to preclude FAA inspector statements

           (Doc. 655) is GRANTED;

     4.    Sikkelee’s motion in limine to preclude complaints about maintenance

           (Doc. 657) is DENIED WITHOUT PREJUDICE;
Case 4:07-cv-00886-MWB Document 720 Filed 03/01/21 Page 2 of 3




5.   Sikkelee’s motion in limine to preclude evidence of resolved claims

     (Doc. 659) is GRANTED in part and DENIED in part. Sikkelee’s

     motion is granted to the extent it seeks to exclude settlement evidence.

     The Court reserves its ruling on Sikkelee’s motion as it pertains to the

     admissibility of allegations from past pleadings;

6.   Lycoming’s motion in limine to preclude evidence of Service Difficulty

     Reports, Service Information Records, warranty claims, and other

     lawsuits (Doc. 662) is GRANTED in part and DENIED in part.

     Lycoming’s motion is granted to the extent it seeks to exclude evidence

     of warranty claims, other lawsuits, and evidence of a subsequent

     accident occurring in 2015. Lycoming’s motion is denied to the extent

     it seeks to entirely exclude the Service Difficulty Reports; these reports

     shall be admitted for the sole purpose of establishing notice. Further,

     the Court defers ruling upon the motion as it pertains to the Service

     Information Records unless and until the parties file the subject reports

     with the Court, together with additional briefing;

7.   Lycoming’s motion to strike the opinion of Michael Thomson (Doc.

     664) is GRANTED in part and DENIED in part;

8.   Lycoming’s motion in limine to preclude evidence of certain alleged

     carburetor defects (Doc. 666) is GRANTED;
Case 4:07-cv-00886-MWB Document 720 Filed 03/01/21 Page 3 of 3




9.    Lycoming’s motion in limine to preclude evidence of subsequent

      remedial measures and other post-accident evidence (Doc. 668) is

      DENIED WITHOUT PREJUDICE; and

10.   Lycoming’s motion in limine to exclude the affidavit and deposition

      testimony of Emagene Maar (Doc. 670) is GRANTED.


                                    BY THE COURT:


                                    s/ Matthew W. Brann
                                    Matthew W. Brann
                                    United States District Judge
